Name: 1999/393/EC: Council decision of 22 July 1997 concerning the conclusion of an Agreement between the European Community and the United Arab Emirates on trade in textile products
 Type: Decision
 Subject Matter: Asia and Oceania;  leather and textile industries;  European construction
 Date Published: 1999-06-18

 Avis juridique important|31999D03931999/393/EC: Council decision of 22 July 1997 concerning the conclusion of an Agreement between the European Community and the United Arab Emirates on trade in textile products Official Journal L 152 , 18/06/1999 P. 0001 - 0056COUNCIL DECISIONof 22 July 1997concerning the conclusion of an Agreement between the European Community and the United Arab Emirates on trade in textile products(1999/393/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with the first sentence of Article 228(2) thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated, on behalf of the Community, an Agreement on trade in textile products with the United Arab Emirates;Whereas, pursuant to Decision 96/410/EC(1), the Agreement has been applied on a provisional basis since 1 January 1996, pending its formal conclusion;Whereas the Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Community and the United Arab Emirates on trade in textile products is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the Community.Done at Brussels, 22 July 1997.For the CouncilThe PresidentJ. POOS(1) OJ L 169, 8.7.1996, p. 39.